Citation Nr: 0325492	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-20 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury (left knee disability).

2.  Entitlement to service connection for dysthymia, claimed 
as depression (psychiatric disability), including as 
secondary his service-connected chronic lumbosacral strain.

3.  Entitlement to service connection for residuals of an 
amputation of the tip of the veteran's right index finger, 
including as secondary to his service-connected history of 
right hand fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In the May 2000 
rating action, the RO denied the veteran's application to 
reopen a claim of service connection for left knee 
disability.  In the August 2001 rating decision, the RO 
denied service connection for psychiatric disability and for 
an amputation of the tip of the veteran's right index finger, 
both of which were asserted on a secondary basis.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In April 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge.

The veteran's reopened claim of service connection for left 
knee disability, together with his psychiatric disability and 
an amputation of the tip of the veteran's right index finger 
claims, will be addressed in the remand portion of this 
decision.




FINDINGS OF FACT

1.  In a November 1995 rating action, the RO denied service 
connection for residuals of a left knee injury; the veteran 
was provided notice of the decision and of his appellate 
rights, did not appeal this determination, and the decision 
became final.

2.  Evidence added to the record since the November 1995 
rating decision that denied the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1995 decision, which denied 
the veteran's claim of service connection for residuals of a 
left knee injury, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  Evidence received since the November 1995 RO rating 
decision is new and material; the claim of entitlement to 
service connection for residuals of a left knee injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's left knee 
disability claims, that the requirements of the VCAA have in 
effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Although pertinent records of the VA treatment, as well as 
those from the Social Security Administration (SSA) remain 
outstanding, during the course of this appeal, the veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge, during which he offered testimony pertinent to this 
claim.  Further, during that hearing, and in the statement of 
the case and supplemental statement of the case, VA discussed 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notified the veteran and his 
representative of the evidence needed by him to prevail on 
the petition to reopen and offered to assist him in obtaining 
any relevant evidence.  In addition, his representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for left 
knee disability, and there is no reason to remand the case to 
the RO for VCAA consideration, especially in light of the 
following decision in which the Board reopens the veteran's 
left knee disability claim and remands the matter for further 
development and de novo consideration.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for 
left knee disability

In a November 1995 rating action, the RO denied service 
connection for residuals of a left knee injury, reasoning 
that, although the veteran was treated for left knee problems 
during service, no chronic left knee condition was noted at 
discharge.  In addition, despite the veteran's request, he 
was not afforded a pertinent VA examination and the 
determination was based solely on the RO's consideration of 
the service medical records.

Because the veteran did not submit a Notice of Disagreement 
to the November 1995 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1995).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his left 
knee claim in August 2000, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in August 2000.

During April 2003 Board hearing, the veteran essentially 
testified that, although he suffered a post-service left knee 
injury, since the documented in-service left knee injury, he 
had had chronic left knee problems that had "evolved" into 
arthritis.  This evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for left knee 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for left knee 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for left knee disability, as well as 
his claims seeking service connection for psychiatric 
disability and an amputation of the tip of the veteran's 
right index finger, must be remanded for additional 
development and adjudication.

The Board finds that in light of the VCAA and the 
implementing regulations and the veteran's statements and 
testimony, he must be afforded examinations to determine 
etiology and/or onset of his left knee and psychiatric 
disabilities as well as his amputation of the tip of the 
veteran's right index finger conditions.  In doing so, the 
Board notes that with respect to the latter two claims, 
although the veteran asserts service connection on a direct 
basis, he also maintains that secondary service connection is 
warranted; he seeks service connection for psychiatric 
disability as secondary to his service-connected chronic 
lumbosacral strain, and service connection for an amputation 
of the tip of the veteran's right index finger as secondary 
to his service-connected right hand fracture.  As such, in 
the examination reports, the examiner should offer an opinion 
as to whether the disabilities are directly related to or had 
their onset during service, or alternatively, whether they 
are related to one of his service-connected conditions.  
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

In ordering this development, with respect to the direct 
service connection aspect of the veteran's claims, the Board 
notes that in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) recently held that the veteran is competent to 
report that he has experienced a continuity of symptoms since 
service.  In this regard, the Board observes that the veteran 
maintains that he has left knee problems since service.  
Further, although he veteran asserts his psychiatric 
disability claim primarily on a secondary basis, because he 
argues that he has suffered from this condition since 
developing his low back disability in service, he is 
simultaneously asserting direct and secondary claims.  
Finally, with respect to his an amputation of the tip of the 
veteran's right index finger claim, the veteran maintains 
that because of impairment stemming from his service-
connected right hand disability, he lacked the mobility 
necessary to protect himself from sustaining the amputation 
of the tip of the veteran's right index finger.

In addition, the veteran testified that he was receiving 
treatment at the Huntington, West Virginia, VA Medical 
Center, and records of his treatment at that medical 
facility, dated since February 2002, have not been associated 
with the claims folder.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
pursuant to the VCAA, VA must obtain not only these records, 
as well as the outstanding records from the SSA.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2002).  As such, for this reason as well, each of the 
veteran's claims must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's left knee, 
psychiatric disability, and amputation of 
the tip of the veteran's right index 
finger claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for left knee 
and psychiatric problems, as well as for 
the amputation of the tip of the 
veteran's right index finger.  This 
should specifically include any records 
of the veteran's treatment at the 
Huntington, West Virginia, VA Medical 
Center, dated since February 2002.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any left knee and any residual 
disability stemming from the amputation 
of the tip of the veteran's right index 
finger disability found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all left knee 
and right index finger pathology found to 
be present.  Thereafter, the examiner 
should indicate whether the veteran has a 
left knee or an amputation of the tip of 
the veteran's right index finger 
disability, and if so, he or she is 
requested to offer an opinion as to the 
likelihood that the condition is either 
related to or had its onset during his 
period of service.  In addition, the 
examiner should comment as to whether the 
veteran's right index finger disability 
was caused or chronically worsened by his 
service-connected right hand disability.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should diagnose all 
psychiatric disabilities found to be 
present.  Thereafter, the examiner should 
indicate whether the veteran has a 
psychiatric disability, and if so, he or 
she is requested to offer an opinion as 
to the likelihood that the condition is 
either related to or had its onset during 
his period of service.  In addition, the 
examiner should comment as to whether it 
was caused or chronically worsened by the 
veteran's service-connected low back 
disability.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's reopened left knee claim on a 
de novo basis, and reconsider the 
veteran's psychiatric disability and 
right index finger claims.  With regard 
to the latter two claims, in addition to 
considering whether direct service 
connection is warranted, the RO must 
readjudicate whether service connection 
is warranted for psychiatric disability 
as secondary to the veteran's service-
connected low back disability, and for an 
amputation of the tip of the veteran's 
right index finger as secondary to his 
service-connected right hand disability.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

8.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



